     Case 5:19-cv-00463-TKW-MJF Document 11 Filed 06/19/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

JESSE JAMES KAUFMAN,

      Plaintiff,

v.                                                 Case No. 5:19cv463-TKW-MJF
JACKSON COUNTY CORRECTIONAL
FACILITY, et al.,

      Defendants.
                                           /

                                    ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 10). No objections were filed. Having reviewed the Report

and Recommendation and the case file, I agree with the magistrate judge that this

case is due to be dismissed based on Petitioner’s failure to prosecute and failure to

comply with orders of the Court. Accordingly, it is

      ORDERED that:

      1. The magistrate judge’s Report and Recommendation is adopted by the

         Court and incorporated into this Order.

      2. This case is DISMISSED without prejudice, and the Clerk shall close the

         file.
Case 5:19-cv-00463-TKW-MJF Document 11 Filed 06/19/20 Page 2 of 2




DONE and ORDERED this 19th day of June, 2020.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE




                               2
